Exhibit 10.3
 
 
                                                                July 25, 2007




Robert L. Levy
418 Wastena Terrace
Ridgewood, NJ 07450


RE:           Amendment to Executive Employment Agreement


Dear Mr. Levy:


On November 28, 2006, Robert L. Levy (“Executive”), and CharterMac Capital LLC
(the “Company”) entered into an Executive Employment Agreement (the
“Agreement”).  Whereas, pursuant to Section 10(b) of the Agreement, the
Agreement may be amended by a written instrument signed by the Executive and the
Company.  Effective as of the date hereof, the parties hereto wish to amend the
Employment Agreement as provided herein.


THEREFORE, the parties, intending to be legally bound, agree as follows:


1.           Amendment of Agreement.  Section 3, entitled Compensation and
Benefits, shall be amended to include the following paragraph and incorporated
as section 3(j), entitled, Long Term Disability Insurance, and read as follows:


(j) Long Term Disability Amendment.  The Company shall also provide Executive
with supplemental long term disability insurance which will provide Executive
with a full disability benefit of Fifteen Thousand Dollars ($15,000.00) per
month after an exclusion period of ninety (90) days and otherwise on
substantially the same terms as are set forth on the attached Exhibit A (the
“Disability Coverage”).  During the ninety (90) day exclusion period, the
Company will pay Executive his full Salary.  Disability Coverage shall be
provided in a manner which is most tax advantageous to the Executive, provided
Executive cooperates fully in the implementation of any reasonable plan proposed
by the Company to achieve such results.



Exhibit A attached hereto shall be incorporated as Exhibit A to the Agreement.


2.           Effect of Amendment.  The parties herby agree and acknowledge that
except as provided in this Amendment, the Agreement remains in full force and
effect and has not been modified in any other respect.


[intentionally left blank – signature page follows]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement, Centerline Capital
Group, Inc. and Centerline Holding Company acting by their respective duly
authorized officers, effective as of the Effective Date.
 

 CENTERLINE CAPITAL GROUP, INC.      EXECUTIVE:             By   /s/ Marc D.
Schnitzer                                            /s/ Robert L.
Levy                                              Name:  Marc D. Schnitzer    
Name: Robert L. Levy       Title:    Chief Executive Officer and President    

 

 
CENTERLINE HOLDING COMPANY





By   /s/ Marc D. Schnitzer                                       
     Name:  Marc D. Schnitzer
     Title:    Chief Executive Officer and President
 

--------------------------------------------------------------------------------


 


EXHIBIT A


SUMMARY - DISABILITY INSURANCE TERMS




Total Monthly Benefit (with COLA):    
$15,000.00



Beginning Date:  
91st Day



Benefit Paid:    
to age 65




